Citation Nr: 1036940	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-43 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Type II diabetes 
mellitus.

4. Entitlement to service connection for glaucoma, to include as 
secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Type II diabetes mellitus.

6.  Entitlement to service connection for ulcers of the feet and 
legs, to include as secondary to Type II diabetes mellitus.

7.  Entitlement to service connection for status-post amputation 
of toes on the left foot, to include as secondary to Type II 
diabetes mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served from December 1963 to November 1965.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for ulcers of the 
feet and legs and status-post amputation of the toes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder was not manifested in 
service, is not shown to be causally or etiologically related to 
active service, and is not shown to have manifested to a degree 
of 10 percent or more within one year from the date of separation 
from service.

2.  The Veteran's hypertension was not manifested in service, is 
not shown to be causally or etiologically related to active 
service, and is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation from 
service.

3.  The Veteran's Type II diabetes mellitus was not manifested in 
service, is not shown to be causally or etiologically related to 
active service, and is not shown to have manifested to a degree 
of 10 percent or more within one year from the date of separation 
from service.

4.  The Veteran's glaucoma was not manifested in service and is 
not shown to be causally or etiologically related to active 
service or to any service-connected disability.

5.  The Veteran's peripheral neuropathy was not manifested in 
service and is not shown to be causally or etiologically related 
to active service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection for Type II diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  The criteria for service connection for glaucoma have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).
5.  The criteria for service connection for peripheral neuropathy 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a low back disorder, 
hypertension, Type II diabetes mellitus, glaucoma, and peripheral 
neuropathy.  Generally, to establish direct service connection 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Low Back Disorder, Hypertension, & Type II Diabetes Mellitus
At the outset, the Board will first address several theories of 
presumptive service connection available for the Veteran's 
claims.  First, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence shows 
that the disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Arthritis, hypertension, and diabetes mellitus have been 
identified as a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  However, the Board finds 
that the Veteran is not entitled to presumptive service 
connection for any of these disorders.  The earliest post-service 
medical treatment records are dated from 1976, and the Veteran 
was separated from active duty in 1965.  Because no diagnosis of 
arthritis, hypertension, or diabetes mellitus were made within 
one year of the Veteran's service separation, the presumption for 
service connection for chronic diseases does not apply. 

Second, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The Veteran here does 
not contend that he has had his low back disorder, hypertension, 
or diabetes mellitus since service, nor does the evidence suggest 
such a possibility.  Again, the earliest medical evidence 
associated with the claims file is dated from the 1976, over ten 
years after the Veteran's service separation.  No further 
discussion of this theory of service connection is required.  

Finally, with specific regard to the Veteran's diabetes mellitus, 
the Board notes that 
the law provides that the Veteran who, during active military, 
naval or air service, served in the Republic of Vietnam during 
the Vietnam Era is presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during service.  Here, while the 
Veteran served during the Vietnam Era, there is no evidence to 
support, nor has the Veteran ever alleged, that he served in the 
Republic of Vietnam.  Indeed, pursuant to the Board's October 
2008 remand directives, the Joint Service Research Records Center 
was contacted and in February 2010 it was determined that the 
Veteran did not serve in Vietnam.  As such, this theory of 
presumptive service connection too is not applicable here.

Turning to the theory of direct service connection, the Veteran 
has a current diagnosis for each of the conditions.  A VA 
treatment record of May 2006 notes the Veteran's hypertension 
diagnosis, and on VA examination in February 2003 the examiner 
noted diagnoses of degenerative joint disease of the lumbosacral 
spine and Type II diabetes mellitus.  However, a review of the 
Veteran's service treatment records does not indicate the in-
service incurrence of any of these disorders, and there is no 
medical opinion in the claims file linking them to service.

The Veteran's entrance and separation examinations were normal, 
as relevant to these claims.  With regard to the Veteran's low 
back disorder, the service treatment records are devoid of any 
complaint or diagnosis pertaining to his back.  While the Veteran 
reported to the February 2003 VA examiner that he injured his 
back in 1964 in a motor vehicle accident in Germany, the Board 
has carefully reviewed the records and can find no documentation 
of such an accident or any complaints related to the Veteran's 
back.  Service treatment notes from each of the Veteran's years 
in active duty, including 1964, are of record but all are silent 
for evidence of a back disorder.  

As for hypertension, the term has been defined as persistently 
high arterial blood pressure.  For VA purposes, hypertension is 
defined as diastolic pressure of 90mm or greater and isolated 
hypertension is defined as systolic blood pressure of 
predominantly 160mm or greater with a diastolic pressure of less 
than 90mm. 38 C.F.R. § 4.104, Code 7101.  Here, on entry into 
service the Veteran's systolic pressure was 120, and his 
diastolic pressure was 80.  On exit, his blood pressure was 
124/84.  There are no service treatment records indicating high 
blood pressure.  While the Board notes elevated pulse 
measurements after exercise on the Veteran's entrance 
examination, the examiner did not diagnose him with high blood 
pressure nor were elevated readings noted anywhere else in the 
service treatment records.  

As for the Veteran's Type II diabetes mellitus, service treatment 
records are devoid of any findings or suspicions of diabetes.  
Indeed, as noted by the February 2003 VA examiner, the Veteran's 
diabetes was not diagnosed until 1981 and there is no medical 
evidence to support any manifestations of the condition in the 
service treatment records.  

Based on this evidence, the Board cannot find that the Veteran's 
hypertension, low back disorder, or Type II diabetes mellitus 
were incurred in service.  

The Board notes that while VA examinations have been conducted, a 
medical opinion on the issue of direct service connection has not 
been obtained.  However, the Board finds that the evidence, which 
reveals that the Veteran did not have a low back disorder, 
hypertension, or diabetes mellitus during service and does not 
reflect competent evidence showing a nexus between service and 
the disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service treatment records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board finds 
no basis for a VA examination or medical opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of these 
claims hinge on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disabilities would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disabilities and 
his military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 61 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of these claims for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) 
(West 2002 & Supp. 2009).

In reaching these decisions the Board considered the Veteran's 
arguments in support of his assertion that his low back disorder, 
hypertension, and Type II diabetes mellitus are related to 
service.  However, the Veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.  As the evidence is not in 
equipoise, the benefit of the doubt rule is not for application.  
For all of the above reasons, the Veteran's claims must be 
denied.  

Glaucoma & Peripheral Neuropathy
The Veteran primarily contends his glaucoma and peripheral 
neuropathy are related to his diabetes mellitus.  In spite of the 
Veteran's arguments, the Board must first address the possibility 
of direct service connection.

The file reveals a current diagnosis of glaucoma and peripheral 
neuropathy documented, for example, on VA examinations in 
February 2003.  However, the Veteran's service treatment records 
are silent for documentation of either condition.  No complaints, 
treatment, or diagnoses pertaining to sensation or nerves are in 
the records, nor is any pathology related to the Veteran's eyes.  
The Veteran's entrance and separation examinations were both 
normal as pertinent to these conditions.  In addition, the claims 
file contains no medical opinions linking either of these 
conditions to service.  As such, the Board finds that service 
connection on a direct basis is not warranted. 

The Board notes that although a VA examination has not been 
conducted for these claims, one is not warranted under the 
standards of McLendon, as set forth above.  In the absence of 
corroborating evidence establishing in-service incurrence, a 
current examination could do no more than speculate that the 
Veteran's currently diagnosed glaucoma and peripheral neuropathy 
are related to service based on the Veteran's unsubstantiated 
account of service events.  The Board further notes that the 
Veteran is unable to offer an opinion on etiology for these 
claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For 
all of these reasons direct service connection is denied.

Turning to the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the revision, as this version is more favorable to the 
Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran has a current diagnosis 
of glaucoma and peripheral neuropathy.  However, as discussed in 
the section above, service connection has not been granted for 
his Type II diabetes mellitus.  As such, service connection on a 
secondary basis is also not warranted.   

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2002, March 
2004, and November 2008 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The letter of November 2008 further provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing and 
has been given VA examinations.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Service connection for a low back condition is denied.

Service connection for hypertension is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for glaucoma is denied.

Service connection for peripheral neuropathy is denied.


REMAND


A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his foot and 
leg ulcers and status-post amputation of left toes.  In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.
	
Here, the Veteran has a current diagnosis of foot ulcers 
documented, for example, in a VA treatment record of April 2002, 
and amputations of the left toes documented, for example, in a VA 
treatment record of November 1999.  In addition, the Veteran's 
service treatment records document multiple problems with the 
Veteran's toes.  An x-ray of July 1965, for example, was 
conducted to assess the status of an old toe fracture.  From June 
through July 1965 the Veteran complained of and sought treatment 
for blisters, corns, and calluses.  He complained of pain, 
burning, and difficulty walking.  Blisters were drained and 
moleskin was applied, his toes were taped, his shoe size was 
adjusted, his physical training was restricted, and surgery was 
considered.  Moreover, the service treatment records suggest the 
possibility of a pre-existing toe condition.  A VA examination 
addressing the possibility of any link between these in-service 
problems and his current toe conditions has never been afforded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of his foot and leg 
ulcers, and status-post amputations of the 
left toes.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly the service 
medical records of June 1965 and July 
1965, and offer comments and an opinion as 
to whether the Veteran entered service with 
these conditions.  If so, the examiner is 
requested to indicate whether the conditions 
increased in severity during service, and if 
they did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  
	
If the Veteran did not enter service with the 
conditions, the examiner is requested to 
offer an opinion as to whether the Veteran's 
current symptomatology is in any way causally 
or etiologically related to the 
symptomatology shown in the service medical 
records.  All opinions should be supported by 
a clear rationale, and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the alternative, 
the claims file itself, must be made 
available to the examiner.  

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case. 
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).

After all of the above actions have been completed, readjudicate 
the Veteran's claims.  If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 


United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


